274 So. 2d 707 (1973)
STATE of Louisiana
v.
Alton Jake ROBERTSON.
No. 52927.
Supreme Court of Louisiana.
March 8, 1973.
John R. Sheppard, Baton Rouge, for defendant-appellant.
William J. Guste, Jr., Atty. Gen., Harry H. Howard, Asst. Atty. Gen., Sargent Pitcher, Jr., Dist. Atty., Ralph L. Roy, Asst. Dist. Atty., for plaintiff-appellee.
PER CURIAM.
Alton Jake Robertson was tried by a jury and found guilty of murder without capital punishment and sentenced to serve life imprisonment in the state penitentiary. La. R.S. 14:30. He appeals this conviction and sentence.
Although the defendant's trial attorney reserved five bills of exceptions during the proceedings, none have been perfected notwithstanding numerous extensions of the original return date of December 29, 1971 until November 2, 1972. Indeed, defense counsel was advised further in the State's brief that no bills had been perfected as of November 8, 1972.
La.C.Cr.P. art. 845 states that "bills of exceptions reserved during the trial shall be submitted to the court and signed by it * * *," within specified time periods.
We are therefore limited on this appeal to a review of the pleadings and proceedings for discoverable error. La.C.Cr.P. art. 920; State v. Ash, 257 La. 337, 242 So. 2d 535 (1971). We find none.
The conviction and sentence are affirmed.